                    Case 6:20-cv-01406-MC                          Document 1-2           Filed 08/18/20         Page 1 of 2



AO 440 (Rev. 06/12)    Summons in a Civil Action




                                          UNITED STATES DISTRICT COURT
                                                                            for the


                                                                   District of Oregon




                                                                              )
     EAT ME LURES INC. an Oregon corporation
                                                                              )

                                                                              )

                                                                              )

                                                                              )
                               P/(lintijf(s)

                                                                              )
                                    v.                                                Civil Action No.   6:20-cv-01406-MC
                                                                               )

     CAFEPRESS LLC a Delaware limited liability                                )

        company; FRED E. DURHAM, 111; PHILLIP                                  )

          MILLNER; and ROBERT D. BARTON                                        )

                                                                               )

                              Dejendanus)                                      )




                                                          SUMMONS IN A CIVIL ACTION



To: (Defendant 's     11ame and address)       Robert 0. Barton

                                               Cafepress

                                               1 1 9 0 9 Shelbyville Road

                                               Louisville KY 40243




          A lawsuit has been filed against you.



          Within 2 1 days after service of this summons on you (not counting the day you received it) - or 60 days if you

are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.

P. 1 2 (a)(2) or ( 3 ) - y o u must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure.                  The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are:

                                               William D. Brandt

                                               Attorney at Law

                                               494 State Street Suite 3008

                                               Salem OR 97301

                                                 Ph:   503-485-4168



          If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer or motion with the court.




                                                                                         CLERK OF COURT




Date:

                                                                                                    Signature o,{C/erk or Deputy Clerk
                       Case 6:20-cv-01406-MC                     Document 1-2         Filed 08/18/20               Page 2 of 2



AO 440 (Rev   06112)   Sununons in a Civil Action (Page 2)




Civil Action No.           6:20-cv-01406-MC




                                                               PROOF OF SERVICE

                         (This section should not he filed with the court unless required by Fed. R. Civ. P. 4 (1))




                                 f individual and title, ifany)
          This summons for (name o


was received by me on (date)




          O     I personally served the summons on the individual at (place/


                                                                                    on (date)                             ; or



          O I left the summons at the individual's residence or usual place of abode with                     {,,ame)



                                                                     , a person of suitable age and discretion who resides there,


          on    {date)                                 , and mailed a copy to the individual's last known address; or



          O     I served the summons on tname o
                                              f individual)                                                                         , who is


          designated by law to accept service of process on behalf of              (11a111e oforgantzation)



                                                                                    on (date)                              ; or



          O     I returned the summons unexecuted because                                                                                ; or



          O Other (.,ptt,J.vJ:




          My fees are$                                 for travel and $                  for services, for a total of$
                                                                                                                                  0.00




          I declare under penalty of perjury that this information is true.




 Date:
                                                                                                Server's signature




                                                                                             Printed 11ll111e and title




                                                                                                Server's address




 Additional information regarding attempted service, etc:
